Olives, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
(1) That at or prior to the date of exportation of the two-ply twine involved in this appeal, no merchandise such as or similar to the merchandise in suit had been imported into the United States.
(2) That the price at which merchandise such as or similar to the merchandise in suit was being freely sold or freely offered for sale to all purchasers in Mexico in usual wholesale quantities and in the ordinary course of trade is represented by the entered values in the instant case, and that there was no other or higher export value for this merchandise.
(3) That the merchandise and issues involved in this appeal are similar in all material respects to the merchandise and issues which the court passed upon in the case of M. M. DuPouey v. United States, Reappraisements 126256-A 949 and 127654-A 971, the subject of Reap. Dec. 6139; and that the record in said case, Reap. Dec. 6139 may be and hereby is received in evidence in the present case.
(4) That this case be and the same is hereby submitted for decision upon this stipulation.
On tbe agreed facts I find tbe foreign value, as tbat value is defined in section 402 (c) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and that such values are tbe entered values.
Judgment will be rendered accordingly.